Citation Nr: 0737944	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  98-19 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than December 3, 
1997, for the grant of service connection for PTSD, including 
based upon clear and unmistakable error (CUE) in August 1981 
and December 1983 rating decisions.

4.  Entitlement to an initial rating higher than 50 percent 
for PTSD.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the veteran's 
claims for service connection for a gastrointestinal 
disability and for coronary artery disease, to include as 
secondary to PTSD, granted his claim for service connection 
and awarded a 50 percent disability rating for PTSD, 
effective December 3, 1997, but denied his claim for an 
increased initial rating for PTSD, and for a TDIU rating.  In 
a January 2005 rating decision, the RO denied entitlement to 
an effective date earlier than December 3, 1997, for the 
grant of service connection for PTSD.  

The issues of entitlement to service connection for a 
gastrointestinal disability and for coronary artery disease, 
to include as secondary to PTSD, and for an increased initial 
rating for PTSD and a TDIU rating are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for a 
nervous condition at the RO on April 21, 1981.  This claim 
was denied in an August 1981 rating decision.  The veteran 
did not appeal that decision.  





2.  The veteran's initial claim for service connection for 
PTSD was filed at the RO on July 18, 1983.  This claim was 
denied in a December 1983 rating decision.  The veteran did 
not appeal that decision.  

3.  The veteran filed to reopen his previously denied claim 
for service connection for PTSD on December 3, 1997, more 
than one year after his separation from service.  Service 
connection subsequently was granted, effective December 3, 
1997.

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for PTSD dated after 
the December 1983 denial and prior to the December 3, 1997, 
claim.

5.  The August 1981 and December 1983 rating decisions were 
consistent with the evidence then of record and consistent 
with the law and regulations in effect at that time.


CONCLUSIONS OF LAW

1.  The August 1981 and December 1983 rating decisions, which 
respectively denied the veteran's claims for service 
connection for a nervous disorder and for PTSD were not 
clearly and unmistakably erroneous, and are final.  
38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. 
§ 4005); 38 C.F.R. § 3.105(a) (2007).

2.  The criteria for an effective date prior to December 3, 
1997, for the award of service connection for PTSD, have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date 

The effective date for the grant of service connection based 
upon an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110(b)(1) (West 2002); 
38 C.F.R. § 3.400(b) (2007).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007); Norris v. West, 12 Vet. 
App. 413 (1999).

The veteran filed a claim for service connection for a 
nervous condition at the RO on April 21, 1981.  This claim 
was denied in an August 1981 rating decision.  The veteran 
did not appeal that decision.  The veteran's initial claim 
for service connection for PTSD was filed at the RO on July 
18, 1983.  That claim was denied in a December 1983 rating 
decision, which the veteran did not appeal.  

Because the veteran did not appeal either decision within one 
year of receiving notification of the denial of either claim, 
both decisions became final one year after notification of 
the denials, unless the decisions are found to be based upon 
CUE.

The veteran argues that both decisions were based upon clear 
and unmistakable error, and that he should have been service-
connected for PTSD, effective April 21, 1981, when his 
initial claim for service connection for a nervous disorder 
was filed.  The Board, however, finds that neither decision 
was based upon CUE, and that both decisions are therefore 
final.  

An RO decision that has become final generally may not be 
reversed or amended in the absence of CUE.  38 U.S.C.A. 
§§ 5108, 5109A, 7105(c); 38 C.F.R. § 3.105a.  Where CUE is 
found in a prior rating decision, the prior decision will be 
reversed or revised.  For the purpose of authorizing 
benefits, the rating or other adjudicative decisions which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 C.F.R. 
§ 3.105(a).

There is a three-prong test for determining whether a prior 
determination involves CUE:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., there must be more than a simple disagreement as to 
how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would manifestly have changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based 
upon the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 
(1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even 
where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The basic provisions of the law on service connection are the 
same today as they were at the time of the RO's August 1981 
and December 1983 denials.  Service connection may be granted 
for disability resulting from disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (formerly 38 U.S.C.A. § 310).

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the disorder 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported, then a showing a continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (1981 and 1983).

Where the reasonable probability of a valid claim is 
indicated in any claim for disability compensation or pension 
whether as an original, a reopened claim, or a claim for an 
increase, a VA examination will be authorized.  38 C.F.R. 
§ 3.326 (1981 and 1983).

The statutory duty to assist was enacted in 1988 as 
38 U.S.C.A. § 3007(a) by the Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 103(a), 102 Stat. 4105, 4106 (1988), 
(VA shall assist such a claimant who has submitted a well-
grounded claim in developing the facts pertinent to the 
claim).  However, that enactment merely codified the 
regulatory obligation in 38 C.F.R. § 3.103(a) that had 
existed since 1972 and that had provided that it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to his claim.

The veteran asserts that his original claim, filed in April 
1981, and the claim filed in July 1983, were well-grounded 
claims for service connection for a nervous condition 
resulting from his service in Vietnam under the statutes and 
regulations in effect at that time and that the RO decision 
denying him service connection for a nervous condition (or 
PTSD) constituted CUE.  He contends:  (1) that VA failed to 
assist him in obtaining post-service medical records to 
substantiate his claim, (2) that the RO did not properly 
apply pertinent regulations or give proper weight to his 
evidence in evaluating his claim, and (3) that VA failed to 
arrange for an examination pursuant to 38 C.F.R. § 3.326.  He 
argues that these failures amounted to a breach of the duty 
to assist, and consequently amount to CUE. 

First, any failure by the RO to obtain post-service medical 
records and an alleged failure to provide a medical 
examination cannot form the basis for a CUE claim.  A breach 
of the duty to assist creates only an incomplete record, not 
an incorrect record, and a breach of the duty to assist can 
therefore not be the basis for a CUE claim.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Additionally, the duties to 
notify and assist the veteran are not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2001); 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Second, a claim that a previous RO adjudication improperly 
weighed and evaluated the evidence is not the type of error 
that rises to the level of clearly and unmistakably 
erroneous.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Likewise, 
contentions of broad allegations of failure to follow the 
appropriate regulations, and other nonspecific claims of 
error are not a basis upon which CUE may be established.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993); Russell v. 
Principi, 3 Vet. App. 310 (1992).  

The veteran's applications for benefits, received in April 
1981 and July 1983, indicated that the first post-service 
treatment for a psychiatric disorder was in November 1976, 
more than four years following his separation from service.  
His service medical records do not demonstrate that he was 
treated for psychiatric problems.  In August 1981 and 
December 1983, the RO reviewed these records in conjunction 
with the veteran's applications for compensation benefits, 
and determined that a chronic psychiatric disorder, including 
PTSD, related to service was not shown.  These decisions were 
consistent with the evidence then of record and the laws and 
regulations in effect at that time.  

After reviewing the record, the Board finds that the evidence 
on file at the time of the August 1981 and December 1983 
rating decisions adequately supported the decisions and that 
the decisions were consistent with the laws and regulations 
in effect at that time.  Accordingly, the Board finds that 
neither the August 1981 nor the December 1983 rating decision 
was based upon CUE.

Having determined that the August 1981 and December 1983 
rating decisions are final and do not contain CUE, the next 
relevant question is whether December 3, 1997, the effective 
date of service connection for the veteran's PTSD, is 
appropriate.  The veteran filed his application to reopen his 
previously denied claim for service connection for PTSD in 
December 1997, and the claim was reopened by an August 1999 
rating decision.  The proper effective date for an award 
based upon a claim to reopen can be no earlier than the date 
on which the claim was received.  Where the award is based on 
a claim to reopen, only revision based upon CUE may result in 
the assignment of an earlier effective date for the 
appellant's award.  Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  In this case, however, it has been determined that 
there was no CUE in either the August 1981 or December  1983 
rating decision.  Thus, the proper effective date of the 
award of benefits is December 3, 1997, the date the 
application to reopen the previously denied claim was 
received.  38 C.F.R. § 3.400(r).

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2003, and January 
2004; a rating decision in January 2005; and a statement of 
the case in June 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

An effective date earlier than December 3, 1997, for the 
award of service connection for PTSD is denied and the claim 
that the August 1981 and December 1983 rating decisions 
contained CUE is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for a gastrointestinal 
disability and for coronary artery disease, to include as 
secondary to PTSD, and the claim for an increased rating for 
PTSD.

First, with respect to the claim for service connection for a 
gastrointestinal disability, the veteran is hereby advised, 
that the judge before whom he testified in January 2000 is no 
longer employed by the Board.  The Veterans Law Judge who 
conducted the hearing is required by law to participate in 
any decision made on the appeal.  38 U.S.C.A. § 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2007).  Although a decision may be 
rendered without an additional hearing before the Board, the 
veteran has the option to again appear to give testimony 
before a different Veterans Law Judge.  38 C.F.R. § 20.707.  
As he was previously informed, VA cannot pay any expenses 
that the veteran may incur related to a hearing.

It is requested that the veteran inform the Board as to 
whether he desires to appear at an additional hearing before 
a Veterans Law Judge who will decide his claim.  If so, he 
should specify whether he desires the hearing in Washington, 
D.C., at his Regional Office, or via videoconference from 
Washington, D.C.  It is also requested that the veteran 
inform the Board if he chooses for forego the opportunity for 
an additional hearing before the Board.  If the veteran 
chooses to forego the opportunity for an additional hearing 
before the Board, his case will be decided based upon the 
evidence of record.  Finally, if no response is received from 
the veteran within 30 days of the date of this Remand, the 
Board will assume that the veteran does not desire an 
additional hearing and his case will proceed accordingly.

Next, with respect to the veteran's claim for service 
connection for coronary artery disease to include as 
secondary to PTSD, the record reflects that the veteran was 
diagnosed with coronary artery disease in September 1997, 
following a myocardial infarction.  The veteran asserts that 
his coronary artery disease developed as a result of his 
PTSD.  Alternatively, he asserts that his PTSD has 
exacerbated his coronary artery disease.  

In this regard, the veteran has submitted numerous medical 
articles discussing the positive correlation between PTSD or 
stress and the development of cardiovascular disorders, and 
statements from his private physicians in support of his 
claim.  In May 2000 and July 2000 statements, the veteran's 
private physician opined that based upon information from the 
National Center for Post-Traumatic Stress Disorder, and a 
fact sheet put out by the VA Medical Center, it was very 
reasonable to conclude the veteran's PTSD contributed 
significantly to his development of premature coronary artery 
disease.

In December 2003, the veteran's private psychiatrist noted 
that she had explained to the veteran the need to understand 
that the nature of PTSD affects the heart more than any other 
organ, and that he therefore needed preventive treatment for 
relaxation.

However, on VA psychiatric examination in 2005, the examiner 
noted that while increased arousal and reactivity of the 
autonomic nervous system were part of the diagnostic criteria 
for PTSD, it was his opinion that the veteran's heart disease 
was not caused by or a result of his PTSD.

On VA cardiovascular examination in October 2005, the 
examiner did not comment as to any relationship between the 
veteran's PTSD and his coronary artery disease.  However, in 
a February 2006 addendum to the report of examination, the 
examiner opined that there was no causal relationship between 
the cardiac disease and the PTSD.  Significantly, there is no 
indication that the veteran's claims file was reviewed in 
conjunction with his cardiovascular examination, and neither 
the veteran's private physicians finding a positive 
correlation between the veteran's PTSD and his coronary 
artery disease nor the VA examiners' finding no relationship 
between his PTSD and his coronary artery disease provided an 
adequate rationale for so finding.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  While the veteran in this case has 
already been afforded a VA cardiovascular examination, the 
Board finds that the examination was inadequate, given that 
the claims file was not available for review, and thus an 
accurate assessment of the veteran's conditions could not be 
determined.  Additionally, because the relationship between 
the veteran's service-connected PTSD and his 
nonservice-connected coronary artery disease is unclear, the 
Board finds that a remand for additional examination and 
opinion is necessary.

The Board also finds that a remand for an additional 
examination is necessary with regard to the veteran's claim 
for an increased rating for PTSD.  The veteran most recently 
underwent VA psychiatric examination in July 2005.  The 
examiner did not comment as to whether the veteran's PTSD 
rendered him unemployable.  Following the July 2005 
examination, the veteran submitted two statements, dated in 
March and August 2007, from his private psychiatrist 
indicating that the veteran had been determined to be 
unemployable as a result of his PTSD.  VA's duty to assist 
includes the conduct of a thorough and comprehensive medical 
examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  While the veteran's most recent VA 
examination is not unduly remote, it appears, based upon the 
statements submitted by the veteran's private psychiatrist, 
that his PTSD symptoms may have worsened since the date of 
the latest examination.  Because there may have been a 
significant change in the veteran's condition, a new 
examination is in order.

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for service connection for a gastrointestinal disability and 
for coronary artery disease, to include as secondary to PTSD, 
and with the claim for an increased rating for PTSD, as the 
resolution of those claims might have bearing upon the claim 
for a TDIU rating.  The appropriate remedy where a pending 
claim is inextricably intertwined with claim currently on 
appeal is to defer adjudication of the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran if he wants an 
additional hearing before a Veterans 
Law Judge who will decide his claim for 
service connection for a 
gastrointestinal disability.  Request 
that he specify whether the hearing 
should be held in Washington, D.C., at 
his Regional Office, or via 
videoconference from Washington, D.C., 
or if he would like to forego the 
opportunity to appear to give 
additional testimony before a different 
Veterans Law Judge.  Advise the veteran 
that if he chooses to forego the 
opportunity for an additional hearing 
before the Board, his case will be 
decided based upon the evidence of 
record.  Finally, advise the veteran 
that if no response is received from 
him within 30 days of the date of this 
Remand, the Board will assume that the 
veteran does not desire an additional 
hearing and his case will proceed 
accordingly.

2.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported 
in detail.  The examiner should also 
describe the impact of the veteran's 
mental disorder on his occupational and 
social functioning, and specifically 
opine as to whether the veteran's PTSD 
renders him unemployable.

3.  Schedule the veteran for a VA 
cardiovascular examination.  The claims 
folder should be made available to and 
be reviewed by the examiner prior to 
completion of the examination report, 
and the examination report should 
reflect that the claims folder was 
reviewed.  The examiner should 
specifically opine as to whether it is 
at least as likely as not that the 
veteran's PTSD caused or aggravated the 
veteran's coronary artery disease.  If 
the examiner finds that the PTSD 
aggravates the coronary artery disease, 
the examiner should state the manner in 
which and to what extent the coronary 
artery disease is aggravated by the 
PTSD.  The examiner should also comment 
as to the etiology of the coronary 
artery disease, and specifically as to 
whether the veteran developed coronary 
artery disease as a result of his PTSD.  
In this regard, the examiner should 
take into consideration the veteran's 
assertion that his PTSD symptoms first 
manifested many years prior to his 
formal diagnosis of PTSD.  All opinions 
should be accompanied by a clear 
rationale consistent with the evidence 
of record.  Additionally, the examiner 
should specifically reconcile the 
opinions with the other opinions of 
record, including the May and July 2000 
statements from the veteran's private 
physician, the December 2003 statement 
from the veteran's private 
psychiatrist, and the opinion of the 
October 2005 cardiovascular examiner.

4.  Then, readjudicate the veteran's 
claims for service connection for a 
gastrointestinal disability and for 
coronary artery disease, to include as 
secondary to PTSD, the claim for an 
increased rating for PTSD, and the 
claim for a TDIU rating.  If any action 
remains adverse to the veteran, issue a 
supplemental statement of the case and 
allow an appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


